DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-9 and 13-15, directed to a polymer and the polymer having chemical formula 5-40 for examination, in the reply filed on 7/26/2022 is acknowledged.  The traversal is on the ground(s) that species are not mutually exclusive because chemical formula 5-40 is a particular example of chemical 5-1.  This is not found persuasive because chemical formula 5-40:

    PNG
    media_image1.png
    368
    521
    media_image1.png
    Greyscale
 is not the same as chemical formula 5-1

    PNG
    media_image2.png
    134
    500
    media_image2.png
    Greyscale

or the same as other numerous claimed chemical formulas. 
In response to applicant’s argument that chemical formula 5-40 among other numerous distinct claimed chemical formulas is not species but merely an example of chemical formula 5-1, the examiner would like to point out that Applicant’s argument falls far short of the requirement to establish that species are not patentably distinct, as set forth in MPEP§ 818.03(b), Form Paragraph 8.22 (“Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.”). 
Searching the instant over sixty (60) patentably distinct chemical formulas would, in fact, impose a serious burden on the examiner. If applicants admit on the record that over sixty (60) species are obvious over one another, the species restriction will be rejoined, since a single search would suffice for all the species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-012 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of an organic solar cell, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20160075370, Cite No. 4 of Foreign Patent Documents in IDS 10/2/2019, which has equivalent English translation of US 2018/0033970, Cite No. 1 of U.S. Patent Application Publication in IDS 10/2/2019) in view of Li et al. (“Donor polymer design enables efficient non-fullerene organic solar cells”).
Regarding claims 1-9 and 13-15, Lee et al. discloses a polymer comprising:
a first unit of formula 2:

    PNG
    media_image3.png
    262
    408
    media_image3.png
    Greyscale
,
a second unit of formula 1:

    PNG
    media_image4.png
    263
    576
    media_image4.png
    Greyscale
, and 
a third unit having formula 3-1 or 3-3

    PNG
    media_image5.png
    242
    184
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    304
    218
    media_image6.png
    Greyscale

More specifically Lee et al. teaches a polymer having the formula:

    PNG
    media_image7.png
    494
    882
    media_image7.png
    Greyscale
or

    PNG
    media_image8.png
    531
    942
    media_image8.png
    Greyscale
 
(see pages 2-8).
The first unit having formula 2 of Lee et al. reads on the first unit having Chemical Formula 1 in claim 1, Chemical Formula 1-1 in claim 2, Chemical Formula 1-3 in claim 3.
The third unit having formula 3-1 or 3-3 of Lee et al. reads on the third unit having Chemical Formula 3 or 4, respectively, in claim 1; formula 3-1 of Lee et al. reads on Chemical Formula 3-3 in claim 5, and formula 3-3 of Lee et al. reads on the Chemical Formula 3-7 in claim 5; formula 3-1 of Lee et al. reads on Chemical Formula 3-1 in claim 14, 
The polymer having formula 8 or 10 of Lee et al. reads on Chemical Formula 5 in claim 6.
The second unit having formula 1 of Lee et al. is the isomer (or para T-FB-T isomer) of Chemical Formula 2 in claim 1, Chemical Formula 2-1 in claim 4, Chemical Formula 2-2 in claims 13 and 15. 
Lee et al. does not teach the second unit having ortho T-FB-T isomer in the Chemical Formula 2 in claim 1, Chemical Formula 2-1 in claim 4, Chemical Formula 2-2 in claims 13 and 15 such that the polymer having Chemical Formulas as claimed in claims 7-9 and 14.
Li et al. teaches, in a solar cell having an active layer of polymer and small molecule acceptor (SMA), using the polymer having monomer unit of ortho – T-FB-T, or thiophene-fluorinated benzene-thiophene, isomer 
    PNG
    media_image9.png
    106
    226
    media_image9.png
    Greyscale
would result in a higher efficiency than using the polymer having monomer unit of para-T-FB-T isomer 
    PNG
    media_image10.png
    136
    222
    media_image10.png
    Greyscale
 (see page 3, Table 1 and “Discussion”).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the polymer of Lee et al. by using the isomer ortho-T-FB-T 
    PNG
    media_image9.png
    106
    226
    media_image9.png
    Greyscale
 in place of the isomer para-T-FB-T (or formula 1 disclosed by Lee et al.), because Li et al. teaches using ortho-T-FB-T would result in higher efficiency in the solar cell having an active layer of the polymer and small molecule acceptor. In such modification, when the ortho-T-FB-T isomer is used in place of the para-T-FB-T isomer:
The ortho-T-FB-T isomer 
    PNG
    media_image9.png
    106
    226
    media_image9.png
    Greyscale
of Li et al. reads on Chemical Formula 2-1 in claim 4, Chemical Formula 2-2 in claims 13 and 15.
The polymer of modified formula 8 of Lee et al. reads on the polymer comprising a unit of Chemical Formula 5-1 in claim 7, Chemical Formula 5-3-3 in claim 8, Chemical Formula 5-4 in claim 9.
The polymer of modified formula 10 of Lee et al. reads on the polymer comprising a unit of Chemical Formula 5-2 in claim 7.
  Alternatively, claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20160075370) in view of Li et al. (“Donor polymer design enables efficient non-fullerene organic solar cells”) and further in view of Chakravarthi et al. (“Synthesis and Photovoltaic Properties of 2D-Conjugated Polymers Based on Alkylbenzothiophene Substituted Benzodithiophene Donor Unit with Titanium Sub-Oxide (TiOx) as an Interlayer in the Bulk Heterojunction Device Structure”).
Regarding to elected Chemical Formula 5-40 in claim 9, modified Lee et al. discloses a polymer as in claim 1 above, wherein Lee et al. discloses using alkylthiophene for substituents Y1 and Y2 (or R12 and R13 in formula 2-1 of Lee et al.) for the benzodithiophene (or the claimed first unit) in the polymer having unit of formulas 8 and 10 (see claim 1 above). Lee et al. also suggests using heterocycle including S atom and thiophen group (see [0079-0082] of US 2018/0033970).
Lee et al. does not explicitly show using alkylbenzothiophene as the substituents Y1 and Y2 for the benzodithiophene (or the claimed first unit). 
Chakravarthi et al. discloses using alkaylbenzothiophene as the substituents for the benzodithiophene (see title, scheme 1, fig. 1).
It would have been obvious to one skilled in the art at the time of the invention was made to have used the alkylbenzothiophene, which is a heterocycle including thiophene, as the substituents Y1 and Y2 (or R12 and R13) for first unit (or benzodithiophene) as taught by Chakravarthi et al., because Lee et al. explicitly suggests using heterocycle and including thiophene for the substituents of the first unit (or benzodithiophene). In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have used the alkyl substituents of alkyl having C4H9 and C6H13 for the benzothiophene as claimed, because such modification would involve nothing more than use of known alkyl group for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726